DETAILED ACTION
I.	Claims 1-34 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                           Examiner’s Statement of Reasons for Allowance
Claims 1-34 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 05/10/2021.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The amendment to claim 18 gives cause for the previous 35 U.S.C. 101 rejection to be hereby withdrawn.
As per independent claims 1, 18, and 19, generally, the prior art of record, United States Patent No. US 10,581,888 B1 to Agranonik et al. which shows classifying software scripts utilizing deep learning networks; United States Patent No. US 10,673,880 B1 to Pratt et al. which shows anomaly detection to identify security threats; United States Patent No. US 10,762,206 B2 to Titonis et al. which shows automated behavioral and static analysis using an instrumented sandbox and machine learning classification for mobile security; United States Patent Application Publication No. US 20150295808 A1 to O’Malley et al. which shows a system and method for dynamically monitoring, analyzing, managing, and alerting packet data traffic and applications; United States Patent Application Publication No. US 20170214708 A1 to Gukal et al. which shows detecting security threats by combining deception mechanisms and data italicized claim elements (i.e., claim 1: “sequencing suspect indicators into attack sequences; scoring each of the attack sequences with an attack score, wherein each attack is scored using a scoring model; and alerting on each attack sequence having a score higher than a predefined threshold”, claim 18: “sequence suspect indicators into attack sequences; score each of the attack sequences with an attack score, wherein each attack is scored using a scoring model; and alert on each attack sequence having a score higher than a predefined threshold”, and claim 19: “sequence suspect indicators into attack sequences; score each of the attack sequences with an attack score, wherein each attack is scored using a scoring model; and alert on each attack sequence having a score higher than a predefined threshold”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431